Exhibit 10.13(c)

 


NOTICE OF GRANT OF STOCK OPTIONS &

Signature Page to the Option Agreement

 

SITEL Corporation

 

ID: 47-0684333

 

7277 World Communications Drive

 

Omaha, Nebraska 68122

 

(402) 963 6810

 

 

 

Option Number:

 

 

Plan:

 

 

ID:

 

 

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

Optionee:

Number of Option Shares:

Grant Date:


OPTION EXERCISE PRICE:

Latest Expiration Date:

 

The date or dates on which the option becomes exercisable is governed by
Section 3 of the Option Agreement, subject to additional terms and conditions
set forth in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement.  You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

 

 

 

 

 

SITEL Corporation

Date

 

 

 

 

 

 

 

 

[Optionee]

Date

 

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(Non-Qualified Stock Option)

 

SITEL CORPORATION

1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

 

1.             Grant of Option.  The Company hereby grants to Optionee a
Non-Qualified Stock Option (the “Option”) to purchase, up to and including in
the aggregate, that number of shares of voting common stock of the Company, with
a par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

 

2.             Option Exercise Price. The Option Exercise Price represents the
Fair Market Value of a share of the Stock on the Grant Date as determined in
accordance with the Plan.

 

3.             When Option Is Exercisable. This Option shall become exercisable
on the first year anniversary of the Grant Date. Once this Option becomes
exercisable, it shall remain exercisable until expiration, cancellation, or
termination of this Option.  This Option may not be exercised after the Latest
Expiration Date and may be exercised during its term only in accordance with the
other provisions of this Option Agreement and the terms of the Plan.

 

4.             Exercise of Option After Termination of Service.  If Optionee’s
service as a director of the Company terminates for any reason, then the
following provisions shall apply.  If this Option has not become exercisable
under Section 3 as of the date of such termination of service as a director (the
“Termination Date”), this Option shall terminate immediately upon the
Termination Date.  If this Option has become exercisable under Section 3 as of
the Termination Date, it shall remain exercisable thereafter in accordance with
its terms but in any event no later than the Latest Expiration Date.  The Board
in its discretion may determine whether any leave of absence constitutes a
termination of service on the Board for purposes of this Option.  Such
determination of the Board shall be final, binding, and conclusive.  Any
exercise of this Option following Optionee’s death shall be made only by the
deceased Optionee’s executor or administrator or other duly appointed
representative reasonably acceptable to the Board, unless the deceased
Optionee’s will specifically devises this Option, in which case such exercise
shall be made only by the beneficiary of such specific devise.  If a deceased
Optionee’s personal representative or the beneficiary of a specific devise under
such deceased Optionee’s will is entitled to exercise any Option pursuant to the
preceding sentence, then such representative or beneficiary shall be bound by
all of the terms and provisions of the Plan and this Option Agreement which
would have applied to the deceased Optionee.

 

2

--------------------------------------------------------------------------------


 

5.             Manner of Exercise.  As to any portion or all of this Option
which is then exercisable, this Option shall be exercised by Optionee delivering
all of the following to the Company prior to the expiration, cancellation or
termination of this Option:  (a) a written notice of exercise duly signed by
Optionee, in the form provided by the Company; and (b) a certified or cashier’s
check (or other form of payment which is satisfactory to the Company in its sole
discretion) representing full payment of the Option Exercise Price for the
shares of Stock being purchased.  Optionee acknowledges that before any shares
will be delivered to Optionee pursuant to exercise of this Option, provision
must be made for the satisfaction of all requirements, if any, for withholding
taxes, either by the Optionee paying to the Company the amount of withholding
taxes or, if the Company consents, by withholding from the shares issued to
Optionee the number of shares having a value equal to the withholding taxes due.

 

6.             Non-Transferability.  This Option may not be transferred in any
manner otherwise than by Will or the laws of descent and distribution, and may
be exercised during the lifetime of the Optionee only by the Optionee or his or
her legal representative.  The terms of this Option Agreement shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

 

7.             Subject to Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof.  Optionee accepts this Option subject to all the terms and provisions
of the Plan.   Optionee agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Committee upon any questions arising under
the Plan or this Option Agreement.

 

8.             No Rights as Shareholder.  Optionee shall have no rights as a
shareholder in respect of shares of Stock as to which this Option shall not have
been duly exercised and all payments and other deliveries therefor made as
provided in Section 5 and shall have no rights with respect to such shares of
Stock which are not expressly conferred by the Plan.

 

9.             No Right to Continued Retention as Director.  Nothing in this
Option Agreement shall confer or be deemed to confer upon Optionee the right to
continue as a Director of the Company or affect the right of the Company or its
shareholders to terminate the directorship of Optionee at any time in accordance
with the Company’s bylaws.

 

10.           Governing Law.  This Option Agreement shall be governed by and
construed under the laws of the State of Nebraska, without reference to the
conflict of laws principles of such State.

 

3

--------------------------------------------------------------------------------


 

11.           Venue.  With respect to any claim arising out of this Option,
Optionee hereby (a) irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nebraska and the United States District Court located in
the City of Omaha, Nebraska; (b) irrevocably waives any objection which Optionee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to this Option Agreement brought in any such court and
irrevocably waives any claim that such suit, action or proceeding is brought in
an inconvenient forum; and (c) irrevocably waives the right to object, with
respect to such claim, suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over Optionee.

 

12.           Severability.  If a provision of this Option is or becomes invalid
in whole or in part or if there is an omission in this Option, the validity of
the remaining provisions shall not be affected.  In place of the invalid
provision and to fill in an omission an appropriate provision shall be effective
which, to the extent legally possible, most closely reflects the intention of
the contractual parties if they had considered this point.  If a provision is
invalid due to a measurement of duty of time (deadline or date), it shall be
replaced with a provision containing the nearest measurement allowed by law.

 

[End of document]

 

4

--------------------------------------------------------------------------------